Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/14/2022 has been entered.
Claim Rejections - 35 USC § 112(a)
3.	Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 9 and 16 amended limitation recites “wherein the logical-form representation comprises a fixed set of domain- independent predicate arguments…”. A review of specification Paragraph [0024] “The NL2QL pair generation system provides several advantages over conventional data generation systems. As one example, the NL2QL pair generation system is domain-independent. That is, the NL2QL pair generation system can generate NL2QL pairs for a wide variety of different software domains given a corresponding input ontology, database, and lexicon. Due to such domain-independence, the NL2QL pair generation system is highly transferrable across different software domains, thereby facilitating increased levels of scaling training data for, in turn, more sophisticated and robust machine-learning models. For example, by utilizing a logical-form specification and associated logical-form rules, the NL2QL pair generation system can, in a domain-independent manner, represent domain database operations and corresponding arguments based on one or more of the domain inputs of an ontology, domain database, and a lexicon”. Fixed set of domain- independent predicate arguments is not described in the specification.
Response to amendment
4. 	This office action is in response to an amendment filed on 04/14/2022. The amendments has been entered and considered. 
5. 	Claims 1, 2, 9, 10, 16-20 have been amended. Claims 1-20 are now pending in this office action. 	
6. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are persuasive, however newly introduced reference Smythe; Jared Michael Dean (US 20190385611 A1) teaches the amended limitations. Please the rejection below.
7.	Applicant’s arguments on pages 14, 15 and 16 regarding independent claims 1, 9 and 16 are persuasive, however newly introduced reference Smythe; Jared Michael Dean (US 20190385611 A1) teaches the amended limitations. Please the rejection below.
8.	Applicant’s arguments on page 17 regarding dependent claims 7, 14 and 19 are not persuasive. Please see the arguments below.

	Applicant’s arguments on page 17 regarding dependent claims 7, 14 and 19 recites "provide a natural language query to a NL2QL machine-learning model to predict a query-language representation of the natural language query," "compare the predicted query-language representation as output from the NL2QL machine- learning model with a query-language representation from the NL2QL pair database to determine a loss," and "modify one or more parameters of the NL2QL machine-learning model based on the loss." Neither Mittal nor Andreas teach or suggest utilizing a NL2QL machine-learning model to predict a query-language representation of the natural language query, much less to determine a loss based on comparing a predicted query-language representation with a stored query-language representation, as more particularly recited above.
Examiner respectfully disagrees as Mittal teaches, "provide a natural language query to a NL2QL machine-learning model to predict a query-language representation of the natural language query," (Paragraph [0029]  the query generation component 213, using the best interpretation generated by component 212, integrates the dialog information to the base query, to form a new query. This “new” query can, for example, be a structured query language (SQL) query which can be executed over a database (i.e., based on the natural language the query generation component predicts a new query which is a structured query language that can be executed over a database).
  Mittal further teaches, "compare the predicted query-language representation as output from the NL2QL machine- learning model with a query-language representation from the NL2QL pair database to determine a loss," (Paragraph [0032] Generating one or more domain-driven interpretations of the natural language dialogue query can include using one or more concepts of the web ontology language to relate the natural language dialogue query with one or more of the stored collection of structured queries (i.e., comparing the predicted/new query with the one or more stored collection of the structured queries to determine a loss. Examiner interprets determining a loss as resolving disambiguation based on the intent).
and "modify one or more parameters of the NL2QL machine-learning model based on the loss." (Paragraph [0030] The NSU disambiguation resolver 308, similarly, provides disambiguated NSU evidence to the evidence aggregator 310. For example, if an NSU has two meanings (lender and borrower, for instance), and previous questions were discussing lenders, then the NSU disambiguation resolver 308 can detect such discussion and remove the inconsistent meaning (borrower, in this instance) (i.e., modifying a parameter based on the loss), and thus avoid confusion. Also, the NSU disambiguation resolver 308 can submit a clarification question to the user 320, as well as receive a clarification question response back from the user 320 (Examiner interprets queries having more than one meaning  and determining a loss/user intent and modifying the parameter based on the previous questions and/or user feedback).
Therefore Mittal teaches, all the limitations of claim 7. Similarly for claims 14 and 19.
Therefore, the rejection under 35 U.S.C. 103 is maintained for claim 7, 14 and 19.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal; Ashish R. (US 20180276273 A1) in view of Andreas; Jacob (US 20180174585 A1) and in further view of Smythe; Jared Michael Dean (US 20190385611 A1).

Regarding independent claim 1, Mittal; Ashish R. (US 20180276273 A1) teaches, a system comprising: one or more memory devices comprising a natural-language-to-query-language (NL2QL) template (Paragraph [0016] One or more embodiments of the invention include disambiguating NSUs with the user with respect, for example, to defaults, named entity values, query interpretations, context (to identify the relevant context for the given NSU with respect to the depth of context), and/or interpretation versus answer response. Accordingly, such an embodiment includes carrying out interactive dialogue in natural language over structured query languages via domain-driven interpretation of complex natural language dialogue queries and translation to one or more structured queries with respect to corresponding context information. In using structured query language, one or more embodiments of the invention can include storing context information, which can result in the ability to handle and/or process arbitrary-length dialogue. Saving context information in the form of structured query language and using a standard web ontology language (such as, OWL2, for example) to generate interpretations can result in ascertaining query meanings with greater accuracy (Examiner interprets storing the context information from natural language to structured queries as templates));
and one or more computing devices configured to cause the system to: generate a contextual representation of a prior-generated dialogue sequence (Paragraph [0017] Additionally, using context information and domain-driven interpretations, at least one embodiment of the invention can include resolving dialogue requirements and supporting more generic dialogue scenarios. More specifically, such an embodiment can include generating domain-driven interpretations for dialogue queries (i.e., generating a contextual representation of a prior generated dialog sequence. Examiner interprets prior generated dialogs as base queries), and using such interpretations in conjunction with context information to resolve ambiguities in determining the correct meaning of the dialogue phrase(s) with respect to the base query. As used herein, a "base query" refers to a set of previously-asked queries which serve as the basis of the next query in a conversation. Accordingly, a query in conversation can depend on the set of queries asked before it, and such a set of queries is referred to as a "base query."); 
Mittal et al fails to teach, compare the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical- form actions to generate a logical-form representation for different subsequent dialogue sequences, wherein the logical-form representation comprises a fixed set of domain- independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences; perform, based on the comparison indicating satisfaction of a first trigger condition, a first logical-form action to construct a first portion of the logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type; perform, based on the comparison indicating satisfaction of a second trigger condition, a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type; and apply the first portion of the logical-form representation for the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to the NL2QL template to correspondingly.
Andreas; Jacob (US 20180174585 A1) teaches, compare the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical- form actions (Paragraph [0032] “The construction of the dialog graph depends significantly on the operation of the semantic parser, which can detect instances of user input that map to particular cards…. each card has associated with it a specification of a classifier or trigger definition (e.g., a list of trigger phrases) that are used by the semantic parser when interpreting a user's input“ (i.e., comparing the prior generated dialog sequence to respective trigger conditions by detecting the instances of the user input) to generate a logical-form representation for different subsequent dialogue sequences (Paragraph [0030] “The sematic parser 121 makes use of the salience information 115 and the card templates 125 in processing the output of the speech recognizer 110… the dialog controller 130 that maintains the dialog graph 335 that represents the overall goal as well as dependent sub-dialogs or sub-goals”. Fig. 2 [0019] “a card library 125 includes a number of card templates 225. As illustrated in FIG. 2, four cards are shown, which are related to a pizza ordering domain. One card, named "Order Pizza" has an output of a predefined type "Pizza Order". This card has four fields, which together provide sufficient information to characterize a pizza order (i.e., the context in this prior art is "Pizza Order" and generating different subsequent dialog subsequences and in this case there are four fields based on prior generated dialog sequences for achieved from multiple dialog turns).
perform, based on the comparison indicating satisfaction of a first trigger condition (i.e., first trigger condition is satisfied which is ordering pizza), a first logical-form action to construct a first portion of the logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type (Paragraph [0021] Although many different utterances, or multiple turns of interaction between the user and the system, could lead to this dialog graph, one utterance could be [0022] user: "I'd like to get a pizza delivered to John's house" or [0023] user: "order pizza" [0024] system: "where should it be delivered?" [0025] user: "to John's" [0026] system: "John's house or his office?" [0027] user: "his house" (i.e., a first portion of a logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type is "where should it be delivered?" which comprises the first predicate type and first query, the first predicate order pizza and first query is get a pizza delivered );
perform, based on the comparison indicating satisfaction of a second trigger condition (i.e., second trigger condition is where the pizza should be ordered), a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type (Fig. 3 Paragraph [0021] user: "I'd like to get a pizza delivered to John's house" (i.e., a second portion of a logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type is  "John's house or his office?" which comprises the second predicate type and second query. Second predicate being the pizza delivered to John's house and the second query being where the pizza is delivered));
and apply the first portion of the logical-form representation for the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to the NL2QL template to correspondingly (Figs. 2 and 3 shows that in order to order pizza to a friend’s place, there are multiple portions that are considered and applied to respective dialog sequences in the card template).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mittal et al by providing compare the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical- form actions to generate a logical-form representation for different subsequent dialogue sequences; perform, based on the comparison indicating satisfaction of a first trigger condition, a first logical-form action to construct a first portion of a logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type; perform, based on the comparison indicating satisfaction of a second trigger condition, a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type; and apply the first portion of the logical-form representation for the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to the NL2QL template to correspondingly, as taught by Andreas et al (Figs, 2 and 3 Paragraphs [0032], [0030], [0021])
  One of the ordinary skill in the art would have been motivated to make this modification in order to have an advantage of one or more embodiments is that use of templates from which the dialog states are defined permits use of a large set of possible dialog states without requiring explicit specification of those states. Furthermore, the structure of the system enables efficient and effective determination of parameter values ("training") of machine learning and neural network components as taught by Andreas et al (Paragraph [0005], [0007]) which helps in achieving an inferred goal for the user.
Mittal et al and Andreas fail to teach, wherein the logical-form representation comprises a fixed set of domain- independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences. 
Smythe; Jared Michael Dean (US 20190385611 A1) teaches, wherein the logical-form representation (Paragraph [0051] Semantic relationships define the meaning of text. Syntactic relationships define the structure of the text. Syntactic rules 326 take one or more syntactic relationships as input and output zero or more semantic relationships (Examiner interprets logical form as syntactic/semantic structure) comprises a fixed set of domain-independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences (Paragraphs [0051], [0052] Semantic relationships can be domain independent or domain dependent.  In an operation 404, the determined syntactic relationships are mapped to determine domain independent relationships using relationship database 324 and syntactic rules 326. Domain independent relationships are common to all target domains and may be stored in relationship database 324. The rules included in syntactic rules 326 may be expressed as predicates and their arguments. An argument is an expression that helps complete the meaning of a predicate that is a main verb and its auxiliaries (i.e., generating different dialogue sequence, which has domain- independent predicate arguments universally applicable to a plurality of predicates across domains). Also see Paragraphs [0038]-[0044] for generating subsequent dialog sequences).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mittal et al and Andreas by providing wherein the logical-form representation comprises a fixed set of domain- independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences, as taught by Smythe et al (Paragraphs [0051], [0052], [0038]-[0044]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, the ambiguity is resolved very early and utilizing the machine-learning models can reduce the total number of processing iterations, time, memory, electrical power, or any combination of these consumed by a computing device when analyzing data and as taught by Smythe et al (Paragraphs [0082], [0096]). 

Regarding dependent claim 2, Mittal et al, Andreas et al and Smythe et al teach, the system of claim 1. 
Smythe et al further teaches, wherein the one or more computing devices are further configured to cause the system to generate the logical-form representation by utilizing a logical-form specification that defines a set of domain-independent predicates, a set of domain-independent predicate arguments corresponding to the set of domain- independent predicates (Paragraphs [0051], [0052] Semantic relationships can be domain independent or domain dependent.  In an operation 404, the determined syntactic relationships are mapped to determine domain independent relationships using relationship database 324 and syntactic rules 326. Domain independent relationships are common to all target domains and may be stored in relationship database 324. . The rules included in syntactic rules 326 may be expressed as predicates and their arguments. An argument is an expression that helps complete the meaning of a predicate that is a main verb and its auxiliaries, and a set of domain-independent value types corresponding to the set of domain-independent predicate arguments (Paragraph [0038]-[0044] Intent determination application 322 performs operations associated with determining the intent of the text. Modern task-based dialog systems are based on a domain ontology, a knowledge structure that represents the kinds of intentions the system can extract from user sentences. The ontology defines one or more frames, each a collection of slots, and defines the values (fillers) that each slot can take. The frame is a set of relations between objects, events, and concepts (i.e., the value fillers are the value types based on intent corresponding to the predicate arguments).

Regarding dependent claim 3, Mittal et al, Andreas et al and Smythe et al teach, the system of claim 1. 
Mittal et al further teaches, wherein the one or more computing devices are further configured to cause the system to generate the contextual representation of the prior-generated dialogue sequence by: determining a first set of contextual predicate arguments comprising one or more of a question instance, a question entity, or a question path; and determining a second set of contextual predicate arguments from a response to the prior- generated dialogue sequence, the second set of contextual predicate arguments comprising one or both of an answer instance or an answer entity. (Paragraph [0021] using a domain-specific ontology, one or more embodiments of the invention can include identifying the most relevant semantically -related base query. For example, consider the following example query/NSU conversation: "Show me flights from Atlanta to New York, "with a meal," "with no stopovers," "in the morning." ("with a meal," "with no stopovers," "in the morning." Are the follow up dialog sequences) Using this example conversation, and noting that the last query is "in the morning," (i.e., determining contextual predicate comprising one or more question instance) then, via the domain-specific ontology, one or more embodiments of the invention can include deducing and/or identifying flights having time information but not "meal" or "stopover" information. This helps in associating the conversation query to the most relevant query(ies) pertaining to "flights." (i.e., determining a second set of contextual arguments from the answer comprising an answer to the prior question) Also see Paragraph [0016]). 

Regarding dependent claim 4, Mittal et al, Andreas et al and Smythe et al teach, the system of claim 1. 
Mittal et al further teaches, wherein the one or more computing devices are further configured to cause the system to compare the contextual representation of the prior-generated dialogue sequence to the logical-form rules by comparing one or more contextual predicate arguments of the prior-generated dialogue sequence with the respective trigger conditions of the logical-form rules (Paragraph [0020], [0021] Accordingly, and as detailed herein, at least one embodiment of the invention includes automatically translating a complex natural language dialogue query to a structured query, based on one or more domain-driven interpretations. Such an embodiment can include utilizing a web ontology language for domain-driven interpretation by using concepts, relations, properties, allowed values, etc., to relate the dialog query with a base query which has been previously queried/stored in a database (i.e., comparing the prior generated dialog sequence to respective trigger conditions and logical form actions). As used herein, domain driven interpretation refers to finding a connected ontology sub-graph from a natural language query at run-time, wherein the sub-graph interprets the natural language query and can be used to formulate a back-end query which can answer the user query. More specifically, in generating a domain driven interpretation, one or more embodiments of the invention include finding a connected ontology sub-graph that can answer a natural language query asked by the user. In the case of follow-up queries and/or non-sequential utterances put forth by the user, at least one embodiment of the invention can include identifying the most relevant semantically -related base query from the dialog session and using that interpretation as the context for re-interpreting the dialog query. Also see Paragraphs [0023]-[0025] where rules are included))

Regarding dependent claim 5, Mittal et al, Andreas et al and Smythe et al teach, the system of claim 1. 
Mittal et al further teaches, wherein the one or more computing devices are further configured to cause the system to perform a logical-form action by populating predicate arguments of the logical-form representation of a subsequent dialogue sequence according to instructions from the logical-form action (Paragraph [0031] The evidence aggregator 310 combines the received evidences and provides combined evidences to an interpretation engine 312. By way merely of example, the evidence aggregator can combine the query "Show me flights from Atlanta to Boston," and the NSU (NSU-non-sequential utterances) "with meal," to create "(From Flight: Atlanta, To Flight: Boston, Flight meal: yes)." Based on the combined evidences, as well as inputs from a domain ontology 314, the interpretation engine 312 generates one or more query interpretations, and provides the generated interpretations to a query generation component 316. Based on the provided interpretations, as well as inputs from a structured data store 318 (which can contain, for example, tables for storing all required domain information), the query generation component 316 generates a query response and outputs the response to the user 320 (i.e., performing the action by populating the predicate argument from the base query/dialogue to the subsequent query/dialogue)). 

Regarding dependent claim 6, Mittal et al, Andreas et al and Smythe et al teach, the system of claim 1. 
Mittal et al further teaches, wherein the one or more computing devices are further configured to cause the system to provide the query-language representation together with the natural language queries to an NL2QL pair database (Paragraph [0020] the invention includes automatically translating a complex natural language dialogue query to a structured query, based on one or more domain-driven interpretations.  [0029] the query generation component 213, using the best interpretation generated by component 212, integrates the dialog information to the base query, to form a new query. This "new" query can, for example, be a structured query language (SQL) query which can be executed over a database. [0036] automatically generating a response to the selected structured base query that corresponds to the second natural language dialogue query, and outputting, to the user, the generated response to the selected structured base query that corresponds to the second natural language dialogue query).

Regarding dependent claim 7, Mittal et al, Andreas et al and Smythe et al teach, the system of claim 6. 
Mittal et al further teaches, wherein the one or more computing devices are further configured to cause the system to: provide a natural language query to a NL2QL machine-learning model to predict a query-language representation of the natural language query (Paragraph  [0016] One or more embodiments of the invention include disambiguating NSUs with the user with respect, for example, to defaults, named entity values, query interpretations, context (to identify the relevant context for the given NSU with respect to the depth of context), and/or interpretation versus answer response. Accordingly, such an embodiment includes carrying out interactive dialogue in natural language over structured query languages via domain-driven interpretation of complex natural language dialogue queries and translation to one or more structured queries with respect to corresponding context information (i.e., predicting a query language representation of the natural language query with respect to the context). Also see (Paragraph [0029]  the query generation component 213, using the best interpretation generated by component 212, integrates the dialog information to the base query, to form a new query. This “new” query can, for example, be a structured query language (SQL) query which can be executed over a database (i.e., based on the natural language the query generation component predicts a new query which is a structured query language that can be executed over a database);
compare the predicted query-language representation as output from the NL2QL machine-learning model with a query-language representation from the NL2QL pair database  to determine a loss; (Paragraph [0032] Generating one or more domain-driven interpretations of the natural language dialogue query can include using one or more concepts of the web ontology language to relate the natural language dialogue query with one or more of the stored collection of structured queries (i.e., comparing the predicted/new query with the one or more stored collection of the structured queries to determine a loss. Examiner interprets determining a loss as resolving disambiguation based on the intent).
and modify one or more parameters of the NL2QL machine-learning model based on the loss (Paragraph [0030] The NSU disambiguation resolver 308, similarly, provides disambiguated NSU evidence to the evidence aggregator 310. For example, if an NSU has two meanings (lender and borrower, for instance), and previous questions were discussing lenders, then the NSU disambiguation resolver 308 can detect such discussion and remove the inconsistent meaning (borrower, in this instance) (i.e., modifying a parameter based on the loss), and thus avoid confusion. Also, the NSU disambiguation resolver 308 can submit a clarification question to the user 320, as well as receive a clarification question response back from the user 320 (Examiner interprets queries having more than one meaning  and determining a loss/user intent and modifying the parameter based on the previous questions and/or user feedback).

Regarding dependent claim 8, Mittal et al, Andreas et al and Smythe et al teach, the system of claim 6. 
Mittal et al further teaches, wherein the one or more computing devices are further configured to cause the system to provide one or more crowdsourced expressions of the natural language queries to the NL2QL pair database for pairing with the natural language query and the query-language representation (Paragraph [0080] Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation 91; software development and lifecycle management 92; virtual classroom education delivery 93; data analytics processing 94; transaction processing 95; and natural language interactive dialog 96, in accordance with the one or more embodiments of the present invention (i.e., crowdsource is equated to cloud computing where natural language to query language is based on mapping of the query from plurality of users/client devices as taught in Paragraph [0066]-[0074])).

Regarding independent claim 9, Mittal; Ashish R. (US 20180276273 A1) teaches, a non-transitory computer-readable medium storing instructions that, when executed by at least one processor (Paragraph [0047] The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out embodiments of the present invention), cause a computing device to: generate a contextual representation of a prior-generated dialogue sequence by determining a first set of contextual predicate arguments comprising one or more of a question instance, a question entity, or a question path  (Paragraph [0017] Additionally, using context information and domain-driven interpretations, at least one embodiment of the invention can include resolving dialogue requirements and supporting more generic dialogue scenarios. More specifically, such an embodiment can include generating domain-driven interpretations for dialogue queries (i.e., generating a contextual representation of a prior generated dialog sequence. Examiner interprets prior generated dialog as base queries), and using such interpretations in conjunction with context information to resolve ambiguities in determining the correct meaning of the dialogue phrase(s) with respect to the base query. As used herein, a "base query" refers to a set of previously-asked queries which serve as the basis of the next query in a conversation. Accordingly, a query in conversation can depend on the set of queries asked before it, and such a set of queries is referred to as a "base query." [0021] using a domain-specific ontology, one or more embodiments of the invention can include identifying the most relevant semantically -related base query. For example, consider the following example query/NSU conversation: "Show me flights from Atlanta to New York, (i.e., selecting one or more predicate arguments. In this case flights from Atlanta to New York are the predicate arguments from the initial dialog/base query)". Also see Paragraph [0037] the service receives a natural language dialogue query sent from a data source to the transmission server. The server can process the information, for example, based upon user-provided user preference information that is stored in memory on the server. Subsequently, an alert is generated containing a response to a translated structured base query).
Mittal et al fails to teach, compare the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical-form actions to generate a logical-form representation for different subsequent dialogue sequences, wherein the logical-form representation comprises a fixed set of domain- independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences; perform, based on the comparison indicating satisfaction of a first trigger condition, a first logical-form action to construct a first portion of a logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type; perform, based on the comparison indicating satisfaction of a second trigger condition, a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type; apply the first portion of the logical-form representation of the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to an NL2QL template to correspondingly determine natural language queries and query-language representations; and provide the natural language queries and the query-language representations to a NL2QL pair database
Andreas; Jacob (US 20180174585 A1) teaches, compare the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical-form actions (Paragraph [0032] “The construction of the dialog graph depends significantly on the operation of the semantic parser, which can detect instances of user input that map to particular cards…. each card has associated with it a specification of a classifier or trigger definition (e.g., a list of trigger phrases) that are used by the semantic parser when interpreting a user's input“ (i.e., comparing the prior generated dialog sequence to respective trigger conditions by detecting the instances of the user input) to generate a logical-form representation for different subsequent dialogue sequences Paragraph [0030] “The sematic parser 121 makes use of the salience information 115 and the card templates 125 in processing the output of the speech recognizer 110… the dialog controller 130 that maintains the dialog graph 335 that represents the overall goal as well as dependent sub-dialogs or sub-goals”. Fig. 2 [0019] “a card library 125 includes a number of card templates 225. As illustrated in FIG. 2, four cards are shown, which are related to a pizza ordering domain. One card, named "Order Pizza" has an output of a predefined type "Pizza Order". This card has four fields, which together provide sufficient information to characterize a pizza order (i.e., the context in this prior art is "Pizza Order" and generating different subsequent dialog subsequences and in this case there are four fields).
perform, based on the comparison indicating satisfaction of a first trigger condition, a first logical-form action to construct a first portion of a logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type (Paragraph [0021] Although many different utterances, or multiple turns of interaction between the user and the system, could lead to this dialog graph, one utterance could be [0022] user: "I'd like to get a pizza delivered to John's house" or [0023] user: "order pizza" [0024] system: "where should it be delivered?" [0025] user: "to John's" [0026] system: "John's house or his office?" [0027] user: "his house" (i.e., a first portion of a logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type is "where should it be delivered?" which comprises the first predicate type and first query, the first predicate order pizza and first query is get a pizza delivered);
perform, based on the comparison indicating satisfaction of a second trigger condition, a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type (Fig. 3 Paragraph [0021] user: "I'd like to get a pizza delivered to John's house" (i.e., a second portion of a logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type is  "John's house or his office?" which comprises the second predicate type and second query. Second predicate being the pizza delivered to John's house and the second query being where the pizza is delivered));
apply the first portion of the logical-form representation of the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to an NL2QL template to correspondingly determine natural language queries and query-language representations; and provide the natural language queries and the query-language representations to a NL2QL pair database (Figs. 2 and 3 shows that in order to order pizza to a friend’s place, there are multiple portions that are considered and applied to respective dialog sequences in the card template).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mittal et al by providing compare the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical-form actions to generate a logical-form representation for different subsequent dialogue sequences; perform, based on the comparison indicating satisfaction of a first trigger condition, a first logical-form action to construct a first portion of a logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type; perform, based on the comparison indicating satisfaction of a second trigger condition, a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type; apply the first portion of the logical-form representation of the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to an NL2QL template to correspondingly determine natural language queries and query-language representations, as taught by Andreas et al (Figs, 2 and 3 Paragraphs [0032], [0030], [0021]).
 One of the ordinary skill in the art would have been motivated to make this modification in order to have an advantage of one or more embodiments is that use of templates from which the dialog states are defined permits use of a large set of possible dialog states without requiring explicit specification of those states. Furthermore, the structure of the system enables efficient and effective determination of parameter values ("training") of machine learning and neural network components as taught by Andreas et al (Paragraph [0005], [0007]) which helps in achieving an inferred goal for the user.
Mittal et al and Andreas fail to teach, wherein the logical-form representation comprises a fixed set of domain- independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences. 
Smythe; Jared Michael Dean (US 20190385611 A1) teaches, wherein the logical-form representation (Paragraph [0051] Semantic relationships define the meaning of text. Syntactic relationships define the structure of the text. Syntactic rules 326 take one or more syntactic relationships as input and output zero or more semantic relationships (Examiner interprets logical form as syntactic/semantic structure) comprises a fixed set of domain-independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences (Paragraphs [0051], [0052] Semantic relationships can be domain independent or domain dependent.  In an operation 404, the determined syntactic relationships are mapped to determine domain independent relationships using relationship database 324 and syntactic rules 326. Domain independent relationships are common to all target domains and may be stored in relationship database 324. . The rules included in syntactic rules 326 may be expressed as predicates and their arguments. An argument is an expression that helps complete the meaning of a predicate that is a main verb and its auxiliaries (i.e., generating different dialogue sequence, which has domain- independent predicate arguments universally applicable to a plurality of predicates across domains). Also see Paragraphs [0038]-[0044] for generating subsequent dialog sequences).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mittal et al and Andreas by providing wherein the logical-form representation comprises a fixed set of domain- independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences, as taught by Smythe et al (Paragraphs [0051], [0052], [0038]-[0044]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, the ambiguity is resolved very early and utilizing the machine-learning models can reduce the total number of processing iterations, time, memory, electrical power, or any combination of these consumed by a computing device when analyzing data and as taught by Smythe et al (Paragraphs [0082], [0096]). 

Regarding dependent claim 10, Mittal et al, Andreas et al and Smythe et al teach, the non-transitory computer-readable medium of claim 9. 
Mittal et al further teaches, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the logical-form representation by selecting a predicate and one or more predicate arguments from an initial dialogue sequence (Paragraph [0017], [0021] Specifically, using a domain-specific ontology, one or more embodiments of the invention can include identifying the most relevant semantically -related base query. For example, consider the following example query/NSU conversation: "Show me flights from Atlanta to New York, (i.e., selecting one or more predicate arguments. In this case flights from Atlanta to New York are the predicate arguments from the initial dialog/base query/sequence)". Also see Paragraph [0037] the service receives a natural language dialogue query sent from a data source to the transmission server. The server can process the information, for example, based upon user-provided user preference information that is stored in memory on the server. Subsequently, an alert is generated containing a response to a translated structured base query).

Regarding dependent claim 11, Mittal et al, Andreas et al and Smythe et al teach, the non-transitory computer-readable medium of claim 9. 
Mittal et al further teaches, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the contextual representation of the prior-generated dialogue sequence by determining a second set of contextual predicate arguments from a response to the prior-generated dialogue sequence, the second set of contextual predicate arguments comprising one or both of an answer instance or an answer entity (Paragraph [0021] using a domain-specific ontology, one or more embodiments of the invention can include identifying the most relevant semantically -related base query. For example, consider the following example query/NSU conversation: "Show me flights from Atlanta to New York, "with a meal," "with no stopovers," "in the morning." ("with a meal," "with no stopovers," "in the morning." Are the follow up dialog sequences) Using this example conversation, and noting that the last query is "in the morning," (i.e., determining contextual predicate comprising one or more question instance) then, via the domain-specific ontology, one or more embodiments of the invention can include deducing and/or identifying flights having time information but not "meal" or "stopover" information. This helps in associating the conversation query to the most relevant query(ies) pertaining to "flights." (i.e., determining a second set of contextual arguments from the answer comprising an answer to the prior question) Also see Paragraph [0016]). 

Regarding dependent claim 12, Mittal et al, Andreas et al and Smythe et al teach, the non-transitory computer-readable medium of claim 9. 
Mittal et al further teaches, further comprising instructions that, when executed by the at least one processor, cause the computing device to compare the contextual representation of the prior-generated dialogue sequence to the logical-form rules by comparing one or more contextual predicate arguments of the prior-generated dialogue sequence with the respective trigger conditions of the logical-form rules (Paragraph [0020], [0021] Accordingly, and as detailed herein, at least one embodiment of the invention includes automatically translating a complex natural language dialogue query to a structured query, based on one or more domain-driven interpretations. Such an embodiment can include utilizing a web ontology language for domain-driven interpretation by using concepts, relations, properties, allowed values, etc., to relate the dialog query with a base query which has been previously queried/stored in a database (i.e., comparing the prior generated dialog sequence to respective trigger conditions and logical form actions). As used herein, domain driven interpretation refers to finding a connected ontology sub-graph from a natural language query at run-time, wherein the sub-graph interprets the natural language query and can be used to formulate a back-end query which can answer the user query. More specifically, in generating a domain driven interpretation, one or more embodiments of the invention include finding a connected ontology sub-graph that can answer a natural language query asked by the user. In the case of follow-up queries and/or non-sequential utterances put forth by the user, at least one embodiment of the invention can include identifying the most relevant semantically -related base query from the dialog session and using that interpretation as the context for re-interpreting the dialog query. Also see Paragraphs [0023]-[0025] where rules are included))

Regarding dependent claim 13, Mittal et al, Andreas et al and Smythe et al teach, the non-transitory computer-readable medium of claim 9. 	
Mittal et al further teaches, further comprising instructions that, when executed by the at least one processor, cause the computing device to perform a logical-form action by populating predicate arguments of the logical-form representation of a subsequent dialogue sequence according to instructions from the logical-form action (Paragraph [0031] The evidence aggregator 310 combines the received evidences and provides combined evidences to an interpretation engine 312. By way merely of example, the evidence aggregator can combine the query "Show me flights from Atlanta to Boston," and the NSU (NSU-non-sequential utterances) "with meal," to create "(From Flight: Atlanta, To Flight: Boston, Flight meal: yes)." Based on the combined evidences, as well as inputs from a domain ontology 314, the interpretation engine 312 generates one or more query interpretations, and provides the generated interpretations to a query generation component 316. Based on the provided interpretations, as well as inputs from a structured data store 318 (which can contain, for example, tables for storing all required domain information), the query generation component 316 generates a query response and outputs the response to the user 320 (i.e., performing the action by populating the predicate argument from the base query/dialogue to the subsequent query/dialogue)). 

Regarding dependent claim 14, Mittal et al, Andreas et al and Smythe et al teach, the non-transitory computer-readable medium of claim 9. 
Mittal et al further teaches, further comprising instructions that, when executed by the at least one processor, cause the computing device to: provide a natural language query to a NL2QL machine-learning model to predict a query-language representation of the natural language query (Paragraph  [0016] One or more embodiments of the invention include disambiguating NSUs with the user with respect, for example, to defaults, named entity values, query interpretations, context (to identify the relevant context for the given NSU with respect to the depth of context), and/or interpretation versus answer response. Accordingly, such an embodiment includes carrying out interactive dialogue in natural language over structured query languages via domain-driven interpretation of complex natural language dialogue queries and translation to one or more structured queries with respect to corresponding context information (i.e., predicting a query language representation of the natural language query with respect to the context). Also see (Paragraph [0029]  the query generation component 213, using the best interpretation generated by component 212, integrates the dialog information to the base query, to form a new query. This “new” query can, for example, be a structured query language (SQL) query which can be executed over a database (i.e., based on the natural language the query generation component predicts a new query which is a structured query language that can be executed over a database);
compare the predicted query-language representation as output from the NL2QL machine-learning model with a query-language representation from the NL2QL pair database to determine a loss(Paragraph [0032] Generating one or more domain-driven interpretations of the natural language dialogue query can include using one or more concepts of the web ontology language to relate the natural language dialogue query with one or more of the stored collection of structured queries (i.e., comparing the predicted/new query with the one or more stored collection of the structured queries to determine a loss. Examiner interprets determining a loss as resolving disambiguation based on the intent).
and modify one or more parameters of the NL2QL machine-learning model based on the loss  (Paragraph [0030] The NSU disambiguation resolver 308, similarly, provides disambiguated NSU evidence to the evidence aggregator 310. For example, if an NSU has two meanings (lender and borrower, for instance), and previous questions were discussing lenders, then the NSU disambiguation resolver 308 can detect such discussion and remove the inconsistent meaning (borrower, in this instance) (i.e., modifying a parameter based on the loss), and thus avoid confusion. Also, the NSU disambiguation resolver 308 can submit a clarification question to the user 320, as well as receive a clarification question response back from the user 320 (Examiner interprets queries having more than one meaning  and determining a loss/user intent and modifying the parameter based on the previous questions and/or user feedback).

Regarding dependent claim 15, Mittal et al, Andreas et al and Smythe et al teach, the non-transitory computer-readable medium of claim 9. 
Mittal et al further teaches, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide one or more crowdsourced expressions of the natural language queries to the NL2QL pair database for pairing with the natural language query and the query-language representation (Paragraph [0080] Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation 91; software development and lifecycle management 92; virtual classroom education delivery 93; data analytics processing 94; transaction processing 95; and natural language interactive dialog 96, in accordance with the one or more embodiments of the present invention (i.e., crowdsource is equated to cloud computing where natural language to query language is based on mapping of the query from plurality of users/client devices as taught in Paragraph [0066]-[0074])).

Regarding independent claim 16, Mittal; Ashish R. (US 20180276273 A1 ) teaches, a computer-implemented method comprising: generating a contextual representation of a prior-generated dialogue sequence (Paragraph [0017] Additionally, using context information and domain-driven interpretations, at least one embodiment of the invention can include resolving dialogue requirements and supporting more generic dialogue scenarios. More specifically, such an embodiment can include generating domain-driven interpretations for dialogue queries (i.e., generating a contextual representation of a prior generated dialog sequence. Examiner interprets prior generated dialogs as base queries), and using such interpretations in conjunction with context information to resolve ambiguities in determining the correct meaning of the dialogue phrase(s) with respect to the base query. As used herein, a "base query" refers to a set of previously-asked queries which serve as the basis of the next query in a conversation. Accordingly, a query in conversation can depend on the set of queries asked before it, and such a set of queries is referred to as a "base query."); 
Mittal et al fails to teach, comparing the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical-form actions to generate a logical-form representation for different subsequent dialogue sequences, wherein the logical-form representation comprises a fixed set of domain-independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences; performing, based on the comparison indicating satisfaction of a first trigger condition, a first logical-form action to construct a first portion of the logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type; performing, based on the comparison indicating satisfaction of a second trigger condition, a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type; and Page 9 of 18applying the first portion of the logical-form representation for the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to an NL2QL template to correspondingly determine natural language queries and query-language representations.
Andreas; Jacob (US 20180174585 A1) teaches, comparing the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical-form actions  (Paragraph [0032] “The construction of the dialog graph depends significantly on the operation of the semantic parser, which can detect instances of user input that map to particular cards…. each card has associated with it a specification of a classifier or trigger definition (e.g., a list of trigger phrases) that are used by the semantic parser when interpreting a user's input“ (i.e., comparing the prior generated dialog sequence to respective trigger conditions by detecting the instances of the user input) to generate a logical-form representation for different subsequent dialogue sequences (Paragraph [0030] “The sematic parser 121 makes use of the salience information 115 and the card templates 125 in processing the output of the speech recognizer 110… the dialog controller 130 that maintains the dialog graph 335 that represents the overall goal as well as dependent sub-dialogs or sub-goals”. Fig. 2 [0019] “a card library 125 includes a number of card templates 225. As illustrated in FIG. 2, four cards are shown, which are related to a pizza ordering domain. One card, named "Order Pizza" has an output of a predefined type "Pizza Order". This card has four fields, which together provide sufficient information to characterize a pizza order (i.e., the context in this prior art is "Pizza Order" and generating different subsequent dialog subsequences and in this case there are four fields based on prior generated dialog sequences for achieved from multiple dialog turns).
performing, based on the comparison indicating satisfaction of a first trigger condition (i.e., first trigger condition is satisfied which is ordering pizza), a first logical-form action to construct a first portion of the logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type (Paragraph [0021] Although many different utterances, or multiple turns of interaction between the user and the system, could lead to this dialog graph, one utterance could be [0022] user: "I'd like to get a pizza delivered to John's house" or [0023] user: "order pizza" [0024] system: "where should it be delivered?" [0025] user: "to John's" [0026] system: "John's house or his office?" [0027] user: "his house" (i.e., a first portion of a logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type is "where should it be delivered?" which comprises the first predicate type and first query, the first predicate order pizza and first query is get a pizza delivered);
performing, based on the comparison indicating satisfaction of a second trigger condition (i.e., second trigger condition is where the pizza should be ordered), a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type (Fig. 3 Paragraph [0021] user: "I'd like to get a pizza delivered to John's house" (i.e., a second portion of a logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type is  "John's house or his office?" which comprises the second predicate type and second query. Second predicate being the pizza delivered to John's house and the second query being where the pizza is delivered));
and Page 9 of 18applying the first portion of the logical-form representation for the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to an NL2QL template to correspondingly determine natural language queries and query-language representations (Figs. 2 and 3 shows that in order to order pizza to a friend’s place, there are multiple portions that are considered and applied to respective dialog sequences in the card template).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mittal et al by providing compare the contextual representation of the prior-generated dialogue sequence to logical-form rules comprising respective trigger conditions and corresponding logical- form actions to generate a logical-form representation for different subsequent dialogue sequences; perform, based on the comparison indicating satisfaction of a first trigger condition, a first logical-form action to construct a first portion of a logical-form representation for a first subsequent dialogue sequence comprising a first predicate type and a first query type; perform, based on the comparison indicating satisfaction of a second trigger condition, a second logical-form action to construct a second portion of the logical-form representation for a second subsequent dialogue sequence comprising a second predicate type and a second query type; and apply the first portion of the logical-form representation for the first subsequent dialogue sequence and the second portion of the logical-form representation for the second subsequent dialogue sequence to the NL2QL template to correspondingly, as taught by Andreas et al (Figs, 2 and 3 Paragraphs [0032], [0030], [0021])
  One of the ordinary skill in the art would have been motivated to make this modification in order to have an advantage of one or more embodiments is that use of templates from which the dialog states are defined permits use of a large set of possible dialog states without requiring explicit specification of those states. Furthermore, the structure of the system enables efficient and effective determination of parameter values ("training") of machine learning and neural network components as taught by Andreas et al (Paragraph [0005], [0007]) which helps in achieving an inferred goal for the user.
Mittal et al and Andreas fail to teach, wherein the logical-form representation comprises a fixed set of domain-independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences.
Smythe; Jared Michael Dean (US 20190385611 A1) teaches, wherein the logical-form representation (Paragraph [0051] Semantic relationships define the meaning of text. Syntactic relationships define the structure of the text. Syntactic rules 326 take one or more syntactic relationships as input and output zero or more semantic relationships (Examiner interprets logical form as syntactic structure) comprises a fixed set of domain-independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences  (Paragraphs [0051], [0052] Semantic relationships can be domain independent or domain dependent.  In an operation 404, the determined syntactic relationships are mapped to determine domain independent relationships using relationship database 324 and syntactic rules 326. Domain independent relationships are common to all target domains and may be stored in relationship database 324. . The rules included in syntactic rules 326 may be expressed as predicates and their arguments. An argument is an expression that helps complete the meaning of a predicate that is a main verb and its auxiliaries (i.e., generating different dialogue sequence, which has domain- independent predicate arguments universally applicable to a plurality of predicates across domains). Also see Paragraphs [0038]-[0044] for generating subsequent dialog sequences).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mittal et al and Andreas by providing wherein the logical-form representation comprises a fixed set of domain- independent predicate arguments universally applicable to a plurality of predicates across domains for generating the different subsequent dialogue sequences, as taught by Smythe et al (Paragraphs [0051], [0052], [0038]-[0044]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, the ambiguity is resolved very early and utilizing the machine-learning models can reduce the total number of processing iterations, time, memory, electrical power, or any combination of these consumed by a computing device when analyzing data and as taught by Smythe et al (Paragraphs [0082], [0096]). 

Regarding dependent claim 17, Mittal et al, Andreas et al and Smythe et al teach, the computer-implemented method of claim 16, wherein generating the logical-form representation (Paragraphs [0051], [0052] Semantic relationships can be domain independent or domain dependent.  In an operation 404, the determined syntactic relationships are mapped to determine domain independent relationships using relationship database 324 and syntactic rules 326. Domain independent relationships are common to all target domains and may be stored in relationship database 324. . The rules included in syntactic rules 326 may be expressed as predicates and their arguments. An argument is an expression that helps complete the meaning of a predicate that is a main verb and its auxiliaries), and a set of domain-independent value types corresponding to the set of domain-independent predicate arguments (Paragraph [0038]-[0044] Intent determination application 322 performs operations associated with determining the intent of the text. Modern task-based dialog systems are based on a domain ontology, a knowledge structure that represents the kinds of intentions the system can extract from user sentences. The ontology defines one or more frames, each a collection of slots, and defines the values (fillers) that each slot can take. The frame is a set of relations between objects, events, and concepts (i.e., the value fillers are the value types based on intent corresponding to the predicate arguments).

Regarding dependent claim 18, Mittal et al, Andreas et al and Smythe et al teach, the computer-implemented method of claim 16. 
Mittal et al further teaches, further comprising providing one or more crowdsourced expressions of a natural language query to the NL2QL pair database for pairing with the natural language query and a query-language representation (Paragraph [0080] Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation 91; software development and lifecycle management 92; virtual classroom education delivery 93; data analytics processing 94; transaction processing 95; and natural language interactive dialog 96, in accordance with the one or more embodiments of the present invention (i.e., crowdsource is equated to cloud computing where natural language to query language is based on mapping of the query from plurality of users/client devices as taught in Paragraph [0066]-[0074])).

Regarding dependent claim 19, Mittal et al, Andreas et al and Smythe et al teach, the computer-implemented method of claim 16. 
Mittal et al further teaches, providing the natural language query to a NL2QL machine-learning model to predict a query-language representation of a natural language query (Paragraph  [0016] One or more embodiments of the invention include disambiguating NSUs with the user with respect, for example, to defaults, named entity values, query interpretations, context (to identify the relevant context for the given NSU with respect to the depth of context), and/or interpretation versus answer response. Accordingly, such an embodiment includes carrying out interactive dialogue in natural language over structured query languages via domain-driven interpretation of complex natural language dialogue queries and translation to one or more structured queries with respect to corresponding context information (i.e., predicting a query language representation of the natural language query with respect to the context). Also see (Paragraph [0029]  the query generation component 213, using the best interpretation generated by component 212, integrates the dialog information to the base query, to form a new query. This “new” query can, for example, be a structured query language (SQL) query which can be executed over a database (i.e., based on the natural language the query generation component predicts a new query which is a structured query language that can be executed over a database);
comparing the predicted query-language representation as output from the NL2QL machine-learning model with the query-language representation from an NL2QL pair database to determine a loss (Paragraph [0032] Generating one or more domain-driven interpretations of the natural language dialogue query can include using one or more concepts of the web ontology language to relate the natural language dialogue query with one or more of the stored collection of structured queries (i.e., comparing the predicted/new query with the one or more stored collection of the structured queries to determine a loss. Examiner interprets determining a loss as resolving disambiguation based on the intent).
and modifying one or more parameters of the NL2QL machine-learning model based on the loss (Paragraph [0030] The NSU disambiguation resolver 308, similarly, provides disambiguated NSU evidence to the evidence aggregator 310. For example, if an NSU has two meanings (lender and borrower, for instance), and previous questions were discussing lenders, then the NSU disambiguation resolver 308 can detect such discussion and remove the inconsistent meaning (borrower, in this instance) (i.e., modifying a parameter based on the loss), and thus avoid confusion. Also, the NSU disambiguation resolver 308 can submit a clarification question to the user 320, as well as receive a clarification question response back from the user 320 (Examiner interprets queries having more than one meaning  and determining a loss/user intent and modifying the parameter based on the previous questions and/or user feedback).

Regarding dependent claim 20, Mittal et al, Andreas et al and Smythe et al teach, the computer-implemented method of claim 16. 
Mittal et al further teaches, wherein applying the logical-form representation of a subsequent dialogue sequence to the NL2QL template comprises applying predicate argument values to the NL2QL template (Paragraph [0031] The evidence aggregator 310 combines the received evidences and provides combined evidences to an interpretation engine 312. By way merely of example, the evidence aggregator can combine the query "Show me flights from Atlanta to Boston," and the NSU (NSU-non-sequential utterances) "with meal," to create "(From Flight: Atlanta, To Flight: Boston, Flight meal: yes)." Based on the combined evidences, as well as inputs from a domain ontology 314, the interpretation engine 312 generates one or more query interpretations, and provides the generated interpretations to a query generation component 316. Based on the provided interpretations, as well as inputs from a structured data store 318 (which can contain, for example, tables for storing all required domain information), the query generation component 316 generates a query response and outputs the response to the user 320 (i.e., performing the action by populating/applying the predicate argument from the base query/dialogue to the subsequent query/dialogue)). 

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164